       Case 1:19-cv-10475-LGS-DCF Document 61 Filed 04/30/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




April 30, 2020

VIA ELECTRONIC COURT FILING

Hon. Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Annie Farmer, 1:19-cv-10475-LGS-DCF

Dear Judge Schofield:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein (together, the “Co-Executors”), in the above-referenced action. We write to
further supplement our submission dated March 26, 2020 (ECF Doc. 44) with the enclosed copy
of the Opinion & Order entered today by The Hon. Paul A. Engelmayer in another personal
injury action against the Co-Executors (Jane Doe 15 v. Darren K. Indyke and Richard D. Kahn,
as executors of the Estate of Jeffrey E. Epstein, 19-civ-10653 (PAE) (DCF)). In His Honor’s
Opinion & Order, Judge Engelmayer grants the Co-Executors’ motion to dismiss the plaintiff’s
punitive damages claim against them as a matter of law on grounds applicable to Plaintiff’s
claim for punitive damages in this action.

Respectfully submitted,


s/Bennet J. Moskowitz
Bennet J. Moskowitz


cc: Counsel of Record (via ECF)
